Case 3:13-cv-00068-GMG-RWT Document 299 Filed 10/30/20 Page 1 of 11 PagelD #: 4182

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
OF WEST VIRGINIA
Martinsburg Division
THE ESTATE OF WAYNE JONES,

Plaintiff,

VS. Civil Action No.: 3:13-CV-68
THE CITY OF MARTINSBURG, WEST
VIRGINIA, et al.

Defendants.

ATTORNEY LAMBERT’S STATEMENT OF ATTORNEY FEES AND COSTS

COMES NOW the undersigned counsel for Sherman Lambert, Eric S. Black, Esquire,
on this 30" day of October, 2020, in compliance with the Court’s Paperless Order entered on
October 20, 2020, to file an itemized Statement of Attorney Fees and Costs. Attorney Lambert
states that he has incurred the following attorney fees and costs in defending against the
Plaintiff's Motion to Strike Charging Lien of Attorney Lambert filed on September 1, 2020:

1. Subsequent to being served with the Plaintiff's Motion to Strike Charging Lien
of Attorney Lambert, Attorney Lambert retained the legal services of the law offices of Eric
S. Black, Esquire. Attorney Lambert executed an attorney/client agreement with Eric S.
Black, Esquire on October 6, 2020. Said written Agreement provided that Attorney Lambert
agreed to pay Attorney Black a non-refundable, flat fee of $20,000.00 for representation in the
United States District Court. Thus, Attorney Lambert has incurred attorney fees in the amount
of $20,000.00 in defending the Plaintiff's Motion to Strike Charging Lien. (A copy of the

Legal Services Contract executed by Attorney Lambert and Eric 8. Black, Esquire is

appended hereto as Exhibit #1).

 
Case 3:13-cv-00068-GMG-RWT Document 299 Filed 10/30/20 Page 2 of 11 PagelD #: 4183

2. As part of defending the Plaintiff’s Motion to Strike Charging Lien, Attorney
Lambert procured the services of Justice Incorporated to serve three (3) federal subpoenas for
witness testimony at the evidentiary hearing on October 19, 2020. The total cost paid to
Justice Incorporated by Attorney Lambert for service of process is $280.00. (A copy of
Invoice No. 2020-182 from Justice Incorporated is appended hereto as Exhibit #2).

3. Due to unspecified security issues related to the evidentiary hearing conducted
on October 19, 2020, Attorney Lambert engaged and retained the private, personal protection
services of Bill Welinsky. Mr. Welinsky provided security oversight to Attorney Lambert
from his home to Court and following Court proceedings. Attorney Lambert paid Mr.
Welinsky the sum of $200.00 for his security services. (A copy of a Statement receipt from
Attorney Lambert to Mr. Welinsky is appended hereto as Exhibit #3).

WHEREFORE, based upon the foregoing, Attorney Lambert respectfully moves this
Court to award him judgment for his attorney fees of $20,000.00 and costs of $480.00 in
defending against the Plaintiff's Motion to Strike Charging Lien of Attorney Lambert.
Attorney Lambert further moves the Court for entry of an Order directing said amounts be
paid from the settlement proceeds of this civil wrongful death action.

Respectfully submitted,

Sherman Lambert,
By counsel,

/s/ Eric S. Black, Esq.

Eric 8. Black, Esquire WV Bar #7567
380 S. Washington St.

Berkeley Springs, West Virginia 25411
Telephone: (304) 258-2931

Facsimile: (304) 258-2932
Case 3:13-cv-00068-GMG-RWT Document 299 Filed 10/30/20 Page 3 of 11 PagelD #: 4184

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
OF WEST VIRGINIA
Martinsburg Division

THE ESTATE OF WAYNE JONES,
Plaintiff,

VS. Civil Action No.: 3:13-CV-68

THE CITY OF MARTINSBURG, WEST
VIRGINIA, et al.

Defendants.

CERTIFICATE OF SERVICE
I, Eric 8. Black, Esquire, counsel for Sherman Lambert, do hereby certify that I have
served a true and accurate copy of the foregoing ATTORNEY LAMBERT’S
STATEMENT OF ATTORNEY FEES AND COSTS by filing the same electronically
using the CM/ECF system and by U.S. Mail, first class, postage prepaid, this 30" day of

October, 2020:

Honorable Judge Gina M. Groh Paul Taylor, Esquire
Chief U.S. District Judge 134 W. Burke Street
217 W. King Street Martinsburg, WV 25401

Martinsburg, WV 25401

Christopher Brown, Esquire
526 King Street, Suite 213
Alexandria, VA 22314

/s/ Eric 8. Black, Esq.
Eric 8. Black, Esquire
Case 3:13-cv-00068-GMG-RWT Document 299 Filed 10/30/20 Page 4 of 11 PagelD #: 4185

EXHIBIT #1

 

 
Case 3:13-cv-00068-GMG-RWT “Ale 299 Filed NG Page 5 of 11 PagelD #: 4186

SEL
EN OED rah

THIS DOCUMENT IS A BINDING CONTRACT FOR LEGAL SERVICES.
READ IT CAREFULLY BEFORE SIGNING!

This agreement made and entered into on the $" day of October, 2020, is an agreement under which the undersigned

person(s), whether one or more hereinafter referred to as “Client” have agreed to engage and compensate and by these
presents have engaged the services of Eric S. Black, Esquire, a solo practitioner engaged in the practice of law. By the
execution of this agreement, Eric S, Black agrees to accept the representation of Client in connection with “the Matter,”
identified below and upon the terms set forth herein.

1.

10.

Matter, The Matter upon which Eric S. Black, Esquire has been engaged to represent Client is identified at the
end of this agreement. The Matter, as identified below, does not include any appeal from the court or tribunal, if
any, identified. Nor does the Matter identified above include any ancillary or related matters that are not specifically
identified. Eric $. Black, Esquire, does not, by virtue of this contract, agree to represent Client in any matter,
proceeding or thing, other than that, which is specifically set forth in this paragraph.

Fee. The attorney fee for representing Client shall be a flat fee of $20,000.00. Client and Firm agree that Client
will not be billed on an hourly basis and the $20,000.00 attorney fee designated herein shall be the entire fee for
representation in the Matter described herein subject to the provisions contained in Paragraph 1.

Termination. Both the attorney and the Client shall have the right to terminate this agreement at will. Either party
may terminate the attorney/client relationship created by this agreement for any cause or for no cause, Any
termination of this agreement shall be in writing and signed by the party choosing to terminate.

Lien of Firm. The parties hereto agree that Eric S. Black, Esquire has and will continue to have, even upon
termination of this agreement, a LIEN for the payment of all costs and jegal fees for which Client is obligated
hereunder upon the money of Client which is in the possession of the Eric S. Black, Esquire and upon any
settlement, verdict, judgment or award, however characterized, whether or not yet choate, collected, paid or
received, and regardless of the person(s) or entities in whose hands or custody said money may be,

Required Initial Retainer. [fa number is filled in where indicated at the end of this agreement for a “required
retainer,” then this agreement shall not become effective or binding unless and until the retainer shall have been
fully and completely paid.

Employment of other Attorneys. The Law Office of Eric S. Black, Esquire is hereby specifically authorized to
empioy,or associate such other lawyers or law firms as Eric S. Black, Esquire may deem advisable, but unless it is
otherwise agreed upon, the fee provided for in this agreement shall be the total fee to be paid by the Client.

Fee upon Structured Settlement. In the event of a “structured settlement,” defined for purposes of this clause as
any settlement that is to be paid to the Client over time, the fee to Eric S. Black, Esquire provided for herein shall
be computed and paid at the time of settlement, on the basis of “the present value of that ‘structured settlement? at
the time of the settlement.” The “present value’ of the settlement shall be determined in accordance with such
methods of determining “present value” as are generally recognized, accepted and employed by expert economists
or actuaries. The expense of making a determination or calculation of the “present value” of a “structured
settlement” shall be considered a cost or expense of the Matter, for which Client shall be responsible.

Court Approval of Fees. Ifa claim is made on behalf of any infant or incompetent person, and if court rules or
substantive law requires, then Eric S. Black’s fee will be such as may be approved by the court before whom the
Matter is pending or to be brought.

Joint and Several Liability for Fees and Costs, If more than one person is signing this agreement below as “the
Client,” then each person so signing shall be jointly and severally liable for alf of the fees, costs, and expenses set
forth in the this agreement. The term “joint and several liability” means that each person who signs this agreement
as “Client” is liable and responsible himself or herself to pay for all of the fees, costs, and expenses incurred in
connection with the Matter. This agreement shall be binding upon each person who signs this agreement as “Client,”
upon his or her signature, and the effectiveness of this agreement as between those who have signed this agreement
is not contingent upon the signature of others who may be identified as “Clients.” The failure of other persons
identified contemplated as “Clients” to sign this agreement shall not relieve frorn liability any person who shall
have signed it. This agreement may be signed in separate counterparts, and in that case, the agreement shall be as
binding upon the signatories as if all signatures were affixed to the same sheet of paper.

Outcome of the Case. Client acknowledges that neither Eric S. Black, Esquire, nor any member or employee of
The Law Office of Eric S. Black, Esquire has made any guarantee, promise or warranty about the outcome of the
case or the Matter, which is the subject of this agreement. Erie 8. Black will give Client his advice and counsel

 

 

 
Cli

Case 3:13-cv-00068-GMG-RWT Document 299 Filed 10/30/20 Page 6 of 11 PagelD #: 4187

Mi.

12,

13.

regarding the matter, but Client understands that advice and opinions rendered by Eric S. Black may never be
considered a warranty, guarantee or promise regarding outcome.

Modification, This agreement may not be modified, amended or changed, unless the change is in writing and
signed by ali parties.

Required Initial Retainer Amount. Client and Firm agree that Firm’s total, non-refundable attorney fee shall be
the sum of $20,000.00. Client and Firm agree that said sum is a flat fee and client shall not be billed at an hourly
rate for representation. A partial retainer payment in the amount of $10,000.00 was received from Client on October
2, 2020, Client agrees that the second, non-refundable attorney fee payment in the amount of $10,000.00 shall be
paid not later than three (3) days after Client’s receipt of any settlement funds resulting from the instant litigation,
Client understands and agrees that the Minimum Retainer Fee is a required minimum fee and is non-refundable
even in the event this Agreement is later terminated by either party.

The Matter which is the subject of this agreement is as follows:

Client shall be represented for civil litigation in the United States District Court for the Northern District of West
Virginia in Berkeley County, West Virginia related to CHent’s legal fee dispute in pending litigation.

ae
fm (2 [¢ |2e22 by: a § 400 6/6 /t

SherfrarrCambert /aate / Eric S. Black ‘date

 
Case 3:13-cv-00068-GMG-RWT Document 299 Filed 10/30/20 Page 7 of 11 PagelD #: 4188

EXHIBIT #2

 

 
Case 3:13-cv-00068-GMG-RWT Document 299 Filed 10/30/20 Page 8 of 11 PagelD # 4189

 

invoice #: 2020-182
Invoice Date: Oct 14, 2020
Reference: Woodstock,

   

 

 

 

   

 

 

 

 

 

. . : Stephens Cit

Justice Incorporated and Winchosver
: Service
Mark Anderson Assignments
1419 Ramseur Lane Due date: Nov 13, 2020
Winchester, VA 22601 , ‘
United States : sen a am
Tax iD: XX-XXXXXXX | Amount due:
i $280.00
Phone: 540-722-0709 1a canctecets wanuteunenmteuncnnanaine cent
WWW. processserverva.net
PLEASE INCLUDE OUR INVOICE # ON YOUR [a] fu]
REMITTANCE CHECK i ie
[aoe
Scan. Pay, Go
Bill To:
Law Offices of Sherman L Lambert Sr.
Eric § Black
Post Office Box 3200
Shepherdstown, WV 25443
United States
sherman@shermanlambertlaw.com
+1 304-263-3548 -
Yolanda is contact
Date Description . ; - Quantity. - Price. -. “ :Amount

 

 

Service of legal document
Subpoena To Appear And Testify At A Hearing

Oct 13,2020 Or Trial In A Civil Action / Serve Bradley G 1 $85.00 $85.00
Pollack, Esq, - 753 S Main Street, Woadstock,
VA 22664 "Personal Service"

ATTEMPTED Service of legal document
Subpoena To Appear And Testify At A Hearing
Oct 13,2020 Or Trial In A Civil Action / Serve Bruce A jones - 1 $65.00 $65.00
108 Clearwater Court, Stephens City, VA 22655
NON SERVE: BAD ADDRESS

 

 

Nae teehee tarater net anatenet oe de AE Nee ented beet pa tt fer wtteen wo rer —nerernaame a teateenprnnnget Nt met ate nee AH Meet Goad Hoe GA e Be reee 1 chy onge Opes advan enfeurts jects

ATTEMPTED Service of legal document
Subpoena To Appear And Testify At A Hearing
Oct 14,2020 Or Trial In A Civil Actton / Serve Robert L janes - 1 $65.00 $65.00

 
Case 3:13-cv-00068-GMG-RWT Document 299 Filed 10/30/20 Page 9 of 11 PagelD #: 4190

2216 Paperrnill Road, Apt # L., Winchester, VA
22601 DELIBERATELY AVOIDING SERVICE

 

service of legal document
Subpoena To Appear And Testify At A Hearing

 

Oct 14,2020 Or Trial In A Civil Action / Bruce A Jones - 636 1 $65.00 $65.00
Butler Avenue, Winchester, VA 22601 " Personal
Service"
Subtotal $280.00 |
Discount (0%) $0.00 |
Shipping ; $0.00 j
i Total | $280.00 USD |

 

 

 

 
Case 3:13-cv-00068-GMG-RWT Document 299 Filed 10/30/20 Page 10 of 11 PagelD #: 4191

EXHIBIT #3
Case 3:13-cv-00068-GMG-RWT Document 299 Filed 10/30/20 Page 11 0f 11 PagelD #: 4192

The Law Offices of Sherman L. Lambert, Se., PLLC

P.O. Box 3200

Shepherdstown, West Virginia 25443
[Phone] 304-263-3548 [Fax] 304-263-3548

sherman@shermanlambertlaw.com

PAID TO:

a

 

Laud

_ STATEN

STATEMENT NO.
DATE
CUSTOMER TD

 

 

 

 

10/19/2020

 

DATE

Description

Total

 

10/19/2020

‘Check Paid to Bill Welinsky Security —Check No: 2732- Business

{Travel to and fram Residence w/ wait time)

Security Issue

$200.00

 

 

 

 

 

 

 

 

 

 

 

Thank you for trusting the Law Offices of Sherman L Lambert Sr. Plic

Have @ Blessed Day.

 

 

 

 

 

 

 

 

 
